DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

In particular, claims 1 and 12 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is the point of gravity of the servo motor and the passive movement of the pivoting portion. Claims 1 recites “and a single articulation joint configured to provide the pivoting portion with a single degree of freedom about the pivot axis in order to passively orient the pivoting portion inward and tangent to the cylindrical surface in response to the pivoting portion contacting the cylindrical surface during the landing, and to passively maintain the inward orientation of the pivoting portion during the takeoff”. 
Similarly, claim 12 recites “a single articulation joint having a single degree of freedom about the pivot axis, the method comprising: landing the UAV on the ferromagnetic cylindrical surface using the magnetic legs; passively orienting, for each magnetic leg using the single articulation joint with the single degree of freedom about the pivot axis, the pivoting portion inward and tangent to the cylindrical surface in response to the pivoting portion contacting the cylindrical surface during the landing; magnetically attaching the UAV to the ferromagnetic cylindrical surface at an end of the landing by switching on the switchable magnet in each magnetic leg…and passively maintaining, for each magnetic leg using the articulation joint and with the center of gravity of the pivoting portion being on an outward side of the pivot axis, the inward orientation of the pivoting portion during the takeoff.”
It is unclear what exactly is causing the passive orientation of the pivoting portion. While the limitation states that the single articulation joint passively maintains the inward orientation of the pivoting portion, the specification discloses (§[0015]-[0016]) that the center of gravity of the servo motor with respect to the pivot joint is what maintains the passive orientation. Claims 2-11 and 13 -20 fail to cure the deficiency. Correction/clarification is required. 
Claim 5 recites the limitation "the center of gravity of the switch actuator" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 14 recite the limitation "the center of gravity of the pivoting portion" in the last paragraph of each claim.  There is insufficient antecedent basis for this limitation in the claims. Correction/clarification is required for all of the above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sweers et al., (US 2021/0356255 A1), hereinafter Sweers.
Regarding claim 1, Sweers discloses an unmanned aerial vehicle (UAV) (2, Fig. 2A) configured to land, take off, and perch (Examiner’s note: the UAV, Fig. 2A is capable of landing, taking off and perching), on a ferromagnetic cylindrical surface (surface 9 of structure 96, Fig. 2A) and (§[0045] reproduced below), the UAV comprising: 
a body (body frame 4 with payload support frame 8, Fig. 2A); and 
a plurality of articulated legs (18: standoff support members, Figs. 2 and 2A) configured to land the UAV on the ferromagnetic cylindrical surface (Fig. 2A) and to perch the UAV on the ferromagnetic cylindrical surface after the landing (Fig. 2A), each leg having a fixed portion (length of 18, Figs 2 and 2A) coupled to the body (through payload support frame 8 and point 14, Fig. 4A) and a pivoting portion (standoff contact feet 16, Figs. 2 and 2A) pivotably coupled to the fixed portion at a pivot axis (pivotably coupled via respective pivots 19, Fig. 2 and §[0060]), the pivoting portion comprising:	 
	a single articulation joint (19, Fig. 2 configured to provide the pivoting portion with a single degree of freedom about the pivot axis in order to passively orient the pivoting portion inward and tangent to the cylindrical surface in response to the pivoting portion contacting the cylindrical surface during the landing, and to passively maintain the inward orientation of the pivoting portion during the takeoff, (§[0060] In accordance with the embodiment depicted in FIG. 2, the standoff contact feet 16 are pivotably coupled to the distal ends of the standoff support members 18 by means of respective pivots 19. The pivotable coupling enables the standoff contact feet 16 to adjust their orientations so that the feet lie flat on curved surfaces. FIG. 2A shows the payload-carrying UAV 2 after landing on a target object 96 having a surface 9, such as the surface of an aircraft fuselage or the upper surface of a storage tank. FIG. 2B shows the same UAV 2 after landing on a surface 9 of an airfoil-shaped body 29 such as an aircraft wing or a wind turbine blade. In both scenarios, each standoff contact foot 16 is able to reorient to be parallel to a flat or tangent to a surface 9 in the area of abutment).
Sweers does not appear to specifically disclose the plurality of articulated legs are magnetic legs; the perching as magnetically perching; and a switchable magnet whose magnetism is switched on to magnetically attach the UAV to the ferromagnetic cylindrical surface at an end of the landing and throughout the perching, and switched off to magnetically detach the UAV from the ferromagnetic cylindrical surface at a beginning of the takeoff. 
However, in the alternate embodiment shown in Fig. 4A, Sweers teaches magnetic legs (surface attachment devices 27; §[0074], regarding the surface attachment devices 27 may be magnetic-based devices (e.g., an electro-permanent magnet) for ferromagnetic structures); magnetic perching (as shown in fig. 4A); and a switchable magnet (27) whose magnetism is switched on to magnetically attach the UAV to the ferromagnetic cylindrical surface at an end of the landing and throughout the perching (see again §[0074]), and switched off to magnetically detach the UAV from the ferromagnetic cylindrical surface at a beginning of the takeoff (see again §[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sweers to include magnetic legs; magnetic perching; and a switchable magnet whose magnetism is switched on to magnetically attach the UAV to the ferromagnetic cylindrical surface at an end of the landing and throughout the perching, and switched off to magnetically detach the UAV from the ferromagnetic cylindrical surface at a beginning of the takeoff as taught by the alternate embodiment of Sweers in order to ensure that the UAV is able to maintain a secure grasp on ferromagnetic structures during operation (see Sweers, §[0074]).

Regarding claim 2, modified Sweers discloses the UAV of claim 1, wherein the fixed portion of each magnetic leg comprises an inward rotation limiter configured to limit the inward rotation of the pivoting portion during the landing and the takeoff (Examiner notes that the pivots 19 would limit both inward ad outward rotation, see Fig. 2), (§[0060]: The pivotable coupling enables the standoff contact feet 16 to adjust their orientations so that the feet lie flat on curved surfaces).

Regarding claim 3, modified Sweers discloses the UAV of claim 1, wherein the UAV is further configured to land on and take off from a flat surface (Fig. 2B), (§[0060]: FIG. 2B shows the same UAV 2 after landing on a surface 9 of an airfoil-shaped body 29 such as an aircraft wing or a wind turbine blade. In both scenarios, each standoff contact foot 16 is able to reorient to be parallel to a flat or tangent to a surface 9 in the area of abutment), and the articulation joint of each magnetic leg is further configured to provide the pivoting portion with the single degree of freedom about the pivot axis in order to passively orient the pivoting portion flat and parallel to the flat surface in response to the pivoting portion contacting the flat surface during the landing on the flat surface (§[0060]), and to passively maintain the flat orientation of the pivoting portion during the takeoff from the flat surface (Examiner notes the UAV of Figs. 2 and 2A is capable of this limitation).
Regarding claim 4, modified Sweers discloses the UAV of claim 3, wherein the fixed portion of each magnetic leg comprises an outward rotation limiter to limit the outward rotation of the pivoting portion to a mostly flat orientation during the landing on and the takeoff from the flat surface (Examiner notes that the pivots 19 would limit both inward ad outward rotation, see Fig. 2), (§[0060]: The pivotable coupling enables the standoff contact feet 16 to adjust their orientations so that the feet lie flat on curved surfaces).

Regarding claim 5, modified Sweers discloses the UAV of claim 3, wherein the pivoting portion of each magnetic leg further comprises a switch actuator and configured to actuate the magnet in order to switch the magnet between on and off (Examiner notes that the term electro permanent magnet used by Sweers inherently discloses a switch to both power on and neutralize the magnet). 
Although modified Sweers does not disclose the switch actuator at a top of the switchable magnet, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the actuator switch of the switchable magnet at the top of the switchable magnet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.	
Furthermore, although modified Sweers does not appear to specifically disclose the center of gravity of the switch actuator being on an outward side of the pivot axis during the takeoff from the cylindrical surface, and on an inward side of the pivot axis during the takeoff from the flat surface, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the switch actuator on the switchable magnet so that the center of gravity of the switch actuator is on an outward side of the pivot axis during the takeoff from the cylindrical surface, and on an inward side of the pivot axis during the takeoff from the flat surface, since applicant has not disclosed that this configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the center of gravity of the switch actuator being on an outward side of the pivot axis during takeoff from the cylindrical surface and at the at the top center of the pivot axis during takeoff from a flat surface. 

Regarding claim 11, modified Sweers discloses the UAV of claim 1, wherein the ferromagnetic cylindrical surface is part of a carbon steel pipe or vessel, (§[0045] This disclosure relates to systems and methods that can be used to inspect and repair any number of structures or objects of different shapes and sizes, such as machined forgings, castings, pipes, or composite panels or parts. In addition, an inspected and repaired structure can include various components, such as a substructure for providing additional support to the structure. Further, an inspected and repaired structure or object may be made of any one of a number of materials. For example, an inspected and repaired structure may include a metallic material, such as aluminum, or a composite material, such as graphite-epoxy. In particular, an inspected and repaired structure may be an aircraft component made of composite material).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sweers as applied to claim 1 above, and further in view of SUGAKI, (US 2019/0314990 A1).
Regarding claim 6, modified Sweers discloses the UAV of claim 1, however does not appear to specifically disclose wherein each magnetic leg further comprises an angle rotation sensor configured to measure a pivot of the pivoting portion about the pivot axis after the pivoting portion contacts the cylindrical surface.
Teaches a UAV with an angle rotation sensor (232: geomagnetic sensor (direction sensor), Fig. 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the UAV disclosed by modified Sweers with the angle rotation sensor as taught by SUGAKI, so that each magnetic leg of the UAV is configured to measure a pivot of the pivoting portion about the pivot axis after the pivoting portion contacts the cylindrical surface.

Allowable Subject Matter
Claims 7-10 and 12-20 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dudar et al. (US 10,037,632) teaches a UAV that collects data via a computing device. The UAV includes a plurality of feet that may include an electro magnet and a supply of electric current to generate an electromagnetic field attracting the magnet to a nearby ferromagnetic surface, such as the curved exterior roof of a vehicle. Deng et al. (US 2017/0217571 A1) teaches a UAV with transformable arms used as landing support for the aerial vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647